Citation Nr: 0723853	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder.

2.  Entitlement to service connection for left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for bilateral knee pain in February 
2003.  While on active duty, the veteran reported for 
instability and locking of the right on January 31, 1967.  An 
examination was afforded, and the examiner noted no patella 
fracture, no limitation in range of motion, and no joint 
tenderness/swelling.  

The veteran reported for a "non-displaced greenstick 
fracture of left fibula" on February 3, 1969.  Following an 
examination, he was placed in a cast.  The records are 
negative as to subsequent in-service treatment, and no knee 
abnormality (right or left) was noted on his September 1965 
entrance examination or his August 1969 separation 
examination.  

The veteran contends that he has a right knee disability as a 
result of his in-service knee problem, and left knee 
disability as a result of his in-service fracture of the left 
fibula.  Following a VA compensation examination in September 
2003, "mild various deformity of both the left and right 
knee" was noted.  The examiner diagnosed the veteran 
degenerative meniscus of the left knee (post-meniscetomy), 
chondromalacia patellai, and a non-displaced greenstick 
fracture.  However, the examiner did not provide an opinion 
as to a possible etiological relationship to the veteran's 
period of active service.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

In light of the aforementioned evidence, the Board finds that 
the veteran should be afforded a VA examination to determine 
the relationship, if any, of the veteran's right or left knee 
conditions to his military service.  Specifically, following 
a review of the veteran's claims file and a complete 
examination, a VA examiner should opine as to whether the 
veteran's right knee condition is directly related to his 
period of active service.  Also, the examiner should also 
ascertain whether the veteran's left fracture, sustained 
during service, is related to his current left knee disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a bilateral knee 
examination to include all appropriate 
diagnostic testing to determine the etiology 
of the veteran's right and left knee 
conditions.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays, should be 
accomplished.  A rationale for any opinion 
expressed should be provided.  The examiner 
should respond to the following:

a).  If the veteran has a current right knee 
disability, is it at least as likely as not 
that the veteran's right knee disability is 
related to his military service?  

b).  Is it at least as likely as not that the 
veteran's left knee disability was caused by 
a left fibula fracture sustained during 
service?  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. Judge Flowers
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



